Citation Nr: 0604149	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  03-25 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder, on a direct basis and as secondary to herbicide 
exposure (claimed as a nerve disorder as a residual of burns 
to the right rib cage, right lower hip, and right arm).

2.  Entitlement to service connection for a muscle disorder, 
claimed as a residual of burns to the right rib cage, right 
lower hip, and right arm.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commision


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for nerve damage 
and muscle problems due to burns.  In March 2004, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.

The Board remanded this case in August 2004 for additional 
development, which subsequently was accomplished; thus, this 
case is properly before the Board.

In an August 2004 decision, the Board granted service 
connection for post-traumatic stress disorder (PTSD); and the 
RO subsequently assigned a 10 percent rating, notifying the 
veteran of this decision in October 2004.  In November 2004, 
the veteran submitted a statement that he disagreed with the 
RO's decision to assign him a 10 percent rating for PTSD.  As 
this is considered a timely notice of disagreement, a 
statement of the case must be provided.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

The issue of an initial rating higher than 10 percent for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  A neurological disorder was not diagnosed within one year 
of discharge from service, or for many years thereafter.

2.  The competent and most probative medical evidence of 
record does not relate the veteran's current neurological 
complaints to in-service burns or herbicide exposure.

3.  The competent medical evidence of record does not show a 
present muscle disorder, as a result of in-service burns.


CONCLUSIONS OF LAW

1.  A neurological disorder was not incurred in or aggravated 
by service, nor may its incurrence or aggravation therein be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The in-service burns did not result in a muscle 
disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a February 2002 VA letter, 
prior to the April 2002 rating decision.  The veteran was 
notified of the evidence necessary to substantiate service 
connection claims for nerve damage and muscle damage.  The RO 
also notified the veteran of the responsibilities of VA and 
the veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also notified the 
veteran that he may send to VA directly the evidence needed 
for his claim, which in essence informed him to submit any 
evidence in his possession pertaining to his claim.  The RO 
notified the veteran again in August 2004 and more 
specifically stated that if there was any other evidence the 
veteran thought would support his claim, he should notify VA, 
or if in his possession, submit the information.

The Board notes that the February 2002 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

In the April 2002 rating decision, August 2003 statement of 
the case, and November 2005 supplemental statement of the 
case, the RO notified the veteran of the laws and regulations 
pertaining to service connection, and provided a detailed 
explanation why service connection was not warranted for a 
neurological disorder and a muscle disorder under the 
applicable laws and regulations based on the evidence 
provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
and personnel records and VA medical records dated from 
December 2001 to March 2005.  The veteran testified at the 
Board hearing that he had received VA medical treatment for 
numbness in 1984.  The RO requested medical records from this 
VA facility for any treatment of a neurological disorder and 
a muscle disorder dated from 1984 to November 2001, but 
received a response in June 2005 that no records could be 
located for the period requested.  The RO also submitted two 
requests dated in August 2004 and March 2005 to a VA 
physician to provide a basis for a previous medical opinion; 
but the physician did not respond.  The RO notified the 
veteran of the negative response from the VA medical facility 
and the non-response from the VA physician in the November 
2005 SSOC, and gave the veteran 60 days to respond with any 
additional information or comments.  The veteran did not 
respond.  Based on the above, the Board finds that reasonable 
efforts have been made to obtain all available evidence.  
Moreover, there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in March 2005, and 
the examiner rendered a considered medical opinion regarding 
the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103 (Dec. 27, 2001).  Section 201 of this Act 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  Previously, the 
law required that the veteran have a presumptive disease 
before exposure to herbicides was presumed.  See 38 U.S.C.A. 
§ 1116(a)(3).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6), 3.313(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; type II diabetes (also 
known as Type II diabetes mellitus or adult- onset diabetes) 
Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; PCT; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit ("Court") has held that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does 
not preclude a claimant from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  The rationale employed in 
Combee also applies to claims based on exposure to herbicide 
exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

I.  Service connection for a neurological disorder

The veteran seeks service connection claim for a neurological 
disorder on a direct basis, and as secondary to herbicide 
exposure (claimed as a nerve disorder as a residual of burns 
to the right rib cage, right lower hip, and right arm).  At 
the Board hearing, the veteran testified that he started 
experiencing numbness on his right side in 1984 and again in 
2001.  He thus contends that he has a neurological disorder, 
which is directly related to his service, entitling him to 
disability compensation.

Initially, the medical evidence shows ongoing neurological 
complaints, and some objective neurological findings relating 
to the right side. 

A December 2001 VA medical record shows that the veteran came 
to the emergency room complaining of a numbing and burning 
sensation on the right side.  The diagnostic impression 
included paresthesias on burn scars of the right trunk and 
thigh.

A May 2002 VA medical record notes the veteran was evaluated 
in triage for burning in his right leg, which he stated had 
been ongoing for two years.  The past medical history 
included paresthesias of the right thigh, intermittent for 
past two years, more constant recently.  

VA medical records dated from August 2002 to March 2005 show 
ongoing complaints of right leg numbness, tingling, pain, and 
sweating, and sensitivity to touch and tingling sensations 
along the rib cage of the right side, and right anterior 
thigh, as well as hip pain.  In March 2005, the veteran was 
diagnosed with right-sided Meralgia Paresthetica, secondary 
to entrapment of the lateral femoral cutaneous right thigh at 
inguina ligament.  

The medical evidence also shows in-service burns to the right 
side of the body.

Service medical records reflect that on August 17, 1968, the 
veteran sustained second-degree burns on the right side and 
the right upper extremity when an armored truck radiator 
overheated and spewed scalding water on him.  That same day, 
he underwent debridement and irrigation of the wounds.  On 
August 20, 1968, he was transferred from an evacuation 
hospital in the Republic of Vietnam to a general hospital in 
Japan.  The discharge diagnosis was second-degree burns of 
the right arm and trunk with no artery or nerve involvement.  
An August 22, 1968 physical examination showed essentially 
healed second-degree burns; and the diagnosis was second-
degree burns of the right side and right upper extremity, 
covering four percent of the total body surface area.  Upon 
separation in May 1970, the neurological system was found 
normal.  On a December 1975 enlistment examination for the 
Army National Guard, the veteran reported that he had had a 
burn on the right side during active duty.  It was noted that 
there were no sequelae, and on physical examination, the 
neurological system was normal.  Physical examination also 
was normal on a December 1979 periodic examination for the 
Army National Guard.

In addition to the in-service burns, herbicide exposure is 
presumed, as the service medical and personnel records 
reflect Vietnam service.  See 38 C.F.R. §§ 3.307(a)(6).  The 
August 20, 1968 medical record shows the veteran was 
transferred from an evacuation hospital in the Republic of 
Vietnam.  Additionally, personnel records verify that the 
veteran served in the Republic of Vietnam from November 1967 
to September 1968.  

As the evidence shows ongoing neurological complaints and 
some objective neurological findings related to the right 
side, and in-service burns on the right side, as well as 
exposure to herbicides, the determinative issue becomes 
whether there is any relationship between these.

A March 2003 VA clinical note shows an assessment of 
questionable neuropathy and notes "Agent Orange."

An April 2003 VA examiner found that it was as likely as not 
that the veteran's paresthesia was related to degenerative 
disc disease of the lumbar spine.

A March 2005 VA examiner noted a review of the claims file, 
including the veteran's history of possible in-service 
herbicide exposure and being burned with hot anti-freeze over 
four percent of his body from a radiator explosion.  The 
impression included intermittent tingling sensation, 
numbness, and occasional burning sensation involving the 
lateral aspect of the right thigh, which the examiner thought 
was secondary to right-sided Meralgia Paresthetica, secondary 
to entrapment of the lateral femoral cutaneous right thigh at 
inguina ligament.  The examiner opined that this was not 
related to the veteran's service or exposure to Agent Orange.  

Upon review, the Board finds that the preponderance of the 
evidence is against the claim.  

The Board first notes that service connection for a 
neurological disorder is not warranted on a presumptive 
basis, as the first finding suggestive of a neurological 
disorder was not until 2001, which is 31 years after service.  
See 38 C.F.R. §§ 3.307, 3.309.  Additionally, a neurological 
disorder is not one of the diseases, which is presumed to be 
related to herbicide exposure.  See 38 C.F.R. § 3.309(e).

The Board also finds that service connection for a 
neurological disorder is not warranted a direct incurrence 
basis.  While a March 2003 examiner seemed to relate the 
veteran's neurological complaints to herbicide exposure, the 
examiner provided no basis for this opinion, nor did he 
indicate a review of the claims file.  On the other hand, the 
March 2005 examiner noted a review of the claims file and 
stated that the neurological disorder was diagnosed as 
Meralgia Paresthetica, which was found to be secondary to 
entrapment of the lateral femoral cutaneous right thigh at 
the inguina ligament, and not related to service or exposure 
to Agent Orange.  The Board finds that the March 2005 VA 
examination report is of greatest probative value in light of 
the physician having reviewed the evidence, discussed the 
evidence and examined the veteran.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (the opinion of a physician that is 
based on a review of the entire record is of greater 
probative value than an opinion based solely on the veteran's 
reported history).  Moreover, the April 2003 medical opinion 
does not support the claim, as the examiner related the 
complaints of paresthesia to a back disability, and not 
service.

The Board also notes that further evidence against the claim 
is the fact that the majority of the evidence related to a 
current neurological disorder amounts to subjective 
complaints.  In December 2001, the neurological system was 
found normal.  May 2002 examination of the nervous system 
also shows the veteran was alert and oriented, and cranial 
nerves 2 through 12 were grossly intact.  An August 2003 
neurological examination shows the veteran was awake and 
oriented to person, place, and time; deep tendon reflexes 
were equal and adequate in upper and lower extremities 
bilaterally; sensation was intact to pain and touch; the 
veteran was able to perform finger-to-finger, heel-to-shin, 
and rapid alternating movements; cranial nerves 2 through 12 
were grossly intact; Babinski was downgoing; and Romberg was 
negative.  In September 2003, a VA Agent Orange examination 
shows that extremities appeared to be normal and that the 
neurological examination was grossly intact.  A March 2004 VA 
clinical record also shows cranial nerves 2 through 12 were 
grossly intact; strength was 5/5 throughout; and reflexes 
were symmetrical throughout.  Last, a March 2005 VA 
examination report shows the veteran was alert and oriented 
to time, place, and person; and the neurological examination 
did not reveal any objective neurological deficit.  

Although the veteran asserts that his current neurological 
complaints are related to service, this determination is not 
a matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the competent and most probative medical 
evidence of record, which shows that the veteran's 
neurological complaints are not related to in-service burns 
or exposure to herbicides.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert. See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Accordingly, the claim of service connection for a 
neurological condition is denied.  38 C.F.R. §§ 3.303.  In 
making this decision, the Board has considered the benefit-
of-the-doubt-doctrine; however, as the evidence is not 
equally-balanced, in this regard, it does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.







II.  Service connection for a muscle disorder

The veteran filed a service connection claim for a muscle 
disorder, claimed as a residual of burns to the right rib 
cage, right lower hip, and right arm.

As previously indicated, service medical records show the 
veteran sustained second-degree burns on the right side and 
the right upper extremity covering four percent of the total 
body surface area, and that he underwent debridement and 
irrigation of the wounds, with no sequelae.  Also noted is 
that herbicide exposure is presumed, based on the veteran's 
service in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6).

The medical evidence of record, however, does not show a 
present muscle disorder.  

VA medical records dated in December 2001 and May 2002 refer 
to a prescription for muscle spasms.  However, there are no 
objective findings of a muscle disorder.

A September 2003 VA Agent Orange examination shows that 
extremities appeared to be normal.  A March 2004 VA clinical 
record also shows strength was 5/5 throughout.  Additionally, 
a March 2005 VA examination report shows the veteran denied 
any weakness in his extremities; and examination of the motor 
system did not reveal any muscle atrophy or weakness.  The 
dorsiflexion and plantar flexion of both feet had normal 
power; and muscle tone was normal in both lower extremities.  
The gait was normal, and the veteran was able to walk tandem 
and on his heels and toes.  The impression included 
occasional right-sided headache, which the examiner thought 
was secondary to muscle tension; but there were no findings 
of a muscle disorder.

Upon review, the Board finds that the preponderance of the 
evidence is against the claim.  While the service medical and 
personnel records confirm second degree burns to the right 
side and exposure to herbicides, there is no finding of a 
present muscle disability.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Although the veteran argues that he currently has a muscle 
disorder as a result of his service, this determination is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the competent medical evidence of 
record, which does not show a current muscle disorder.  
Competent medical experts make this opinion and the Board is 
not free to substitute its own judgment for that of such 
experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In sum, the claim of service connection for a muscle disorder 
is denied.  In making this decision, the Board has considered 
the benefit-of-the-doubt-doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a neurological 
disorder, on a direct basis and as secondary to herbicide 
exposure (claimed as a nerve disorder as a residual of burns 
to the right rib cage, right lower hip, and right arm) is 
denied.

Entitlement to service connection for a muscle disorder, 
claimed as a residual of burns to the right rib cage, right 
lower hip, and right arm is denied.


REMAND

After the Board granted service connection for PTSD in August 
2004, the RO assigned a 10 percent rating in August 2004, and 
notified the veteran of its decision in October 2004.  The 
veteran submitted a November 2004 statement that he disagreed 
with and wanted to appeal the RO's decision to assign him a 
10 percent rating for PTSD.  The Board construes this as a 
valid notice of disagreement with the RO's August 2004 rating 
decision.  When a notice of disagreement is timely filed, the 
RO must reexamine the claim and determine if additional 
review or development is warranted.  If no preliminary action 
is required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his representative.  38 C.F.R. § 19.26 (2005) 
(emphasis added).  Since a notice of disagreement has been 
submitted with respect to this issue, a statement of the case 
should be issued.  See Manlicon v. West, 12 Vet. App. 238 
(1999).    

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC must issue the veteran a 
statement of the case (SOC) on the issue 
of an initial rating higher than 10 
percent for service-connected PTSD.  The 
veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2005).

2.  Should the veteran file a timely 
substantive appeal the AMC should 
readjudicate the claim based on the 
evidence already of record and any other 
development that is deemed appropriate 
in accordance with the duty to assist 
under the provisions of the VCAA.  If 
any claimed benefit is denied, the AMC 
should issue a supplemental statement of 
the case (SSOC) and provide the veteran 
a reasonable opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


